United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bel Air, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0656
Issued: September 13, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 1, 2019 appellant filed a timely appeal from a December 19, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish a diagnosed medical
condition causally related to the accepted November 2, 2018 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the December 19, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On November 3, 2018 appellant, then a 61-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that, on November 2, 2018, he injured his lower back when he lifted
a parcel from the floor while in the performance of duty. On the reverse side of the claim form,
the employing establishment indicated that he stopped work on the date of the alleged injury.
In a development letter dated November 15, 2018, OWCP informed appellant of the
deficiencies of his claim. It advised him of the type of factual and medical evidence needed, and
provided a questionnaire for his completion. OWCP afforded appellant 30 days to submit the
necessary evidence.
In a computerized tomography (CT) scan report dated November 2, 2018, Dr. Yuyang
Zhang, a Board-certified diagnostic radiologist, reviewed findings related to appellant’s lumber
spine. He noted bridging osteophyte of the bilateral superior portion of the SI joints, spinal stenosis
at multiple levels, and mild-to-moderate narrowing of the right neuroforamina of L1-2.
In a report dated November 2, 2018, Dr. Michael Giordano, Board-certified in emergency
medicine, diagnosed acute back pain and lumbar muscle strain.
In a supplemental statement dated December 9, 2018, appellant explained that, on
November 2, 2018, he was reorienting parcels while on his delivery route when he felt a sharp pain
in his bilateral lower extremities. He noted that he was unable to straighten his back or stand up
straight. In an attached report dated November 7, 2018, Dr. Michael Wong, a Board-certified
family practitioner, diagnosed lumbar radiculitis and lumbago. In a subsequent report also
attached to his personal statement dated December 5, 2018, Dr. Wong diagnosed unspecified
thoracic, thoracolumbar, and lumbosacral intervertebral disc disorder.
OWCP also received a duty status report (Form CA-17) dated December 5, 2018 with an
illegible signature, which diagnosed herniated lumbar disc. This form noted an injury date of
November 2, 2018 and indicated that an injury occurred when appellant was “trying to move
packages.”
By decision dated December 19, 2018, OWCP denied appellant’s claim finding that he had
not submitted medical evidence containing a medical diagnosis causally related to the accepted
November 2, 2018 employment incident. It concluded, therefore, that the requirements had not
been met to establish an injury as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable

3

Supra note 1.

2

time limitation period of FECA,4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.7 First,
the employee must submit sufficient evidence to establish that he or she actually experienced the
employment incident at the time, place, and in the manner alleged.8 Second, the employee must
submit sufficient evidence to establish that the employment incident caused a personal injury.9
Causal relationship is a medical issue and the medical evidence required to establish causal
relationship is rationalized medical opinion evidence.10 Rationalized medical opinion evidence is
medical evidence which includes a physician’s rationalized opinion on whether there is causal
relationship between the employee’s diagnosed condition and the accepted employment incident.11
The opinion of the physician must be based on a complete factual and medical background of the
employee, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the specific
employment incident identified by the employee.12
ANALYSIS
The Board finds that appellant has established diagnosed lumbar conditions. The Board
further finds, however, that he has not met his burden of proof to establish that his diagnosed
lumbar conditions were causally related to the accepted November 2, 2018 employment incident.

4

C.B., Docket No. 18-0071 (issued May 13, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59
ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).
5
R.C., Docket No. 19-0376 (issued July 15, 2019); J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59
ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB 312 (1988).
6

C.B., supra note 4; K.M., Docket No. 15-1660 (issued September 16, 2016); Delores C. Ellyett, 41 ECAB
992 (1990).
7

D.B., Docket No. 18-1348 (issued January 4, 2019); T.H., 59 ECAB 388, 393-94 (2008).

8

C.B., supra note 4; D.S., Docket No. 17-1422 (issued November 9, 2017); Elaine Pendleton, 40 ECAB
1143 (1989).
9

R.C., supra note 5; B.M., Docket No. 17-0796 (issued July 5, 2018); John J. Carlone, 41 ECAB 354 (1989).

10

C.B., supra note 4; Y.J., Docket No. 18-1167 (issued October 7, 2008); A.D., 58 ECAB 149, 155-156 (2006);
D’Wayne Avila, 57 ECAB 642, 649 (2006).
11

R.C., supra note 5; J.J., Docket No. 09-0027 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379,
384 (2006).
12

C.B., supra note 4; I.J., 59 ECAB 408, 415 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

3

In support of his claim, appellant submitted a report dated November 2, 2018 from
Dr. Giordano who diagnosed lumbar muscle strain, and two reports dated November 8 and
December 5, 2018 from Dr. Wong who diagnosed lumbar radiculitis and unspecified thoracic,
thoracolumbar, and lumbosacral intervertebral disc disorder. These reports establish diagnoses
regarding appellant’s lumbar condition. However, neither physician opined as to the cause of
appellant’s conditions. The Board has held that medical evidence that does not offer an opinion
regarding the cause of an employee’s condition is of no probative value on the issue of causal
relationship.13 Thus, both Dr. Giordano’s and Dr. Wong’s reports are insufficient to establish
appellant’s claim.
Appellant also submitted diagnostic reports in the form of CT scans in support of his claim.
The Board has explained that diagnostic studies lack probative value as they do not address
whether the employment incident caused any of the diagnosed conditions.14 These reports are
therefore also insufficient to establish appellant’s claim.
OWCP also received a December 5, 2018 Form CA-17 with an illegible signature. The
Board has held that a report that bears an illegible signature cannot be considered probative
medical evidence because it lacks proper identification.15 Thus, this report has no probative value.
As previously noted, to meet his burden of proof appellant must submit a medical report
which relates a complete factual and medical background of the employee, and which explains the
nature of the relationship between the diagnosed condition and the specific employment incident
identified by the employee, with supporting medical rationale.16
As appellant has not submitted sufficiently rationalized medical evidence to support his
claim that his diagnosed lumbar conditions were causally related to the accepted employment
incident of November 2, 2018, the Board finds that he has not met his burden of proof to establish
his claim.17
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

13

R.P., Docket No. 19-0271 (issued July 24, 2019); L.B., Docket No. 18-0533 (issued August 27, 2018); D.K.,
Docket No. 17-1549 (issued July 6, 2018).
14

C.B., supra note 4; see J.S., Docket No. 17-1039 (issued October 6, 2017).

15

A.W., Docket No. 19-0327 (issued July 19, 2019).

16

Supra note 12.

17

C.B., supra note 4.

4

CONCLUSION
The Board finds that appellant has established diagnosed lumbar conditions. The Board
further finds, however, that he has not met his burden of proof to establish that his diagnosed
lumbar conditions were casually related to the accepted November 2, 2018 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the December 19, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed as modified.
Issued: September 13, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

